--------------------------------------------------------------------------------

AGREEMENT BETWEEN LITHIUM EXPLORAITON GROUP, INC.
AND HAGEN INVESTMENTS LTD.


     This Agreement is dated as of January 3, 2014 between Lithium Exploration
Group, Inc., a Nevada corporation (the “Company”), and JDF Capital Inc.
(“Holder”).

     WHEREAS, the Company and the Holder as assignee are parties to the
Securities Purchase Agreement, dated March 28, 2012 as amended by amendment
agreements dated May 15, 2012 and September 17, 2012, respectively(the “March
28, 2012 Securities Purchase Agreement);

     WHEREAS, pursuant to the March 28, 2012 Securities Purchase Agreement, the
Company issued to the Holder a Senior Convertible Debenture dated May 15, 2012
(the “May 15, 2012 Debenture”), due December 28, 2012 having an original
principal balance of $1,680,000;

     WHEREAS, as at the date of this Agreement an aggregate principal amount of
$298,674.25 remains payable to the Holder pursuant to the May 15, 2012
Debenture;

     WHEREAS, the Company and the Holder have determined that it is in their
mutual best interest to reduce the conversion price of the May 15, 2012
Debenture (as amended);

     WHEREAS, the Company and the Holder are parties to the Securities Purchase
Agreement, dated March 1, 2013 pursuant to which the Company has issued to the
Holder a secured convertible promissory note in an aggregate principal amount of
$672,000 (the “March 1, 2013 Debenture”);

     WHEREAS, by Assignment Agreement dated October 31, 2013 by and among the
Company, the Holder and Blu Citi LLC, the Holder has assigned to Blu Citi LLC
$150,000 of its right and interest in the note;

     WHEREAS, the Company and the Holder are parties to the Securities Purchase
Agreement, dated September 16, 2013 pursuant to which the Company has issued to
the Holder the following secured convertible promissory notes: (i) a secured
convertible promissory note dated September 16, 2013 in an aggregate principal
amount of $306,250 (the “September 16, 2013 Debenture”);and (ii) a secured
convertible promissory note dated October 15, 2013 in an aggregate principal
amount of $306,250 (the “October 15, 2013 Debenture”);

     WHEREAS, as at the date of this Agreement an aggregate principal amount of
$1,134,500 (the “Convertible Debt”) is payable to the Holder pursuant to the
March 1, 2013 Debenture, the September 16, 2013 Debenture, and the October 15,
2013 Debenture; and

     WHEREAS, the Company wishes, and the Holder has agreed, to extinguish the
Convertible Debt in consideration of (i) the issuance to the Holder of preferred
shares in the capital stock of the Company; and (ii) the reduction of the
exercise price of the May 15, 2012 Debenture.

     NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the undersigned agree as follows:

  1.

Amendment of May 15, 2012 Debenture.

  (a)

Section 4b) of the May 15, 2012 Debenture is hereby deleted and replaced with
the following: 4 b) Conversion Price. The Conversion Price shall mean the lesser
of (i) seventy percent (70%) of the lowest reported sale price of the Common
Stock for the twenty trading days immediately prior to the Conversion Date, or
(ii) $0.20. In the event there shall be a Public Information Failure, and such
failure shall cause Rule 144 to be unavailable for the resale of Common Stock
issuable upon conversion of this Debenture in the reasonable opinion of counsel
for the Holder, the Conversion Price set forth herein shall be reduced an
additional ten percent (10%) of the lowest reported sale price of the Common
Stock for the ten trading days immediately prior to the Conversion Date, for
each such Public Information Failure. For purposes of clarity, it is understood
that if there shall be a Public Information Failure which is cured and then
repeated once, the Conversion Price shall be reduced an additional twenty
percent (20%) of the lowest reported sale price of the Common Stock for the ten
trading days immediately prior to the Conversion Date The Conversion Price may
be adjusted pursuant to the other terms of this Debenture.


--------------------------------------------------------------------------------


  (b)

Section 5 b) (Subsequent Equity Sales) and Section 5 c) (Subsequent Rights
Offerings) of the May 15, 2012 Debenture are hereby deleted in their entirety.


  2.

Entire Agreement. Except as previously amended and amended by this Agreement,
the May 15, 2012 Debenture remains in force and effect.

        3.

Settlement of Convertible Debt. In full consideration of the Convertible Debt,
the Holder agrees to accept and the Company agrees to issue to the Holder
1,134,500 Series B Preferred Shares of the Company which shall have the rights
and attributes set out in the certificate of designation attached hereto as
Schedule “A”.

        4.

Release. The Holder hereby agrees that upon delivery of the Series B Preferred
Shares by the Company in accordance with the provisions of this Agreement, the
Convertible Debt will be fully satisfied and extinguished, and the Holder will
remise, release and forever discharge the Company and its respective directors,
officers, employees, successors, solicitors, agents and assigns from any and all
obligations relating to the Convertible Debt.

        5.

Public Announcement. The Company shall, within four business days of the date
hereof, file with the Securities and Exchange Commission, a Current Report on
Form 8-K disclosing the material terms of this Agreement.

        6.

Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Holder or in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

        7.

Governing Law. All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Nevada, without
regard to the principles of conflicts of law thereof.

        8.

Execution. This Agreement may be executed in counterparts that, together, shall
have the same effect as if all parties signed this Agreement on the same
signature page.

        9.

Construction. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement t to be
duly executed by their respective authorized signatories as of the date first
indicated above.

Lithium Exploration Group, Inc.   JDF Capital Inc.       /s/ Alex Walsh   /s/
John Fierro Name: Alex Walsh   Name: John Fierro Title: President   Title:
President


--------------------------------------------------------------------------------